NONPRECEDENTIAL DISPOSITION
                             To be cited only in accordance with
                                     Fed. R. App. P. 32.1



              United States Court of Appeals
                                   For the Seventh Circuit
                                   Chicago, Illinois  60604

                                    Argued April 2, 2010
                                    Decided June 3, 2010

                                            Before

                               JOEL M. FLAUM, Circuit Judge

                               DIANE P. WOOD, Circuit Judge

                                  DAVID F. HAMILTON, Circuit Judge

No. 09‐2816

RONALD D. SMITH,                                     Appeal from the United States District
                Plaintiff‐Appellant,                 Court for the Northern District
                                                     of Illinois, Eastern Division
       v.
                                                     No. 1:07‐cv‐07048
JEFFERSON  COUNTY  BOARD  OF
EDUCATION, et al.,                                   Matthew F. Kennelly, 
               Defendants‐Appellees.                 Judge.



                                          O R D E R

    Claiming to be the victim of a conspiracy stretching across two states and two decades,
plaintiff Ronald DeWayne Smith filed in the Northern District of Illinois a petition for a writ
of habeas corpus and this related civil lawsuit seeking damages and injunctive relief from two
dozen  defendants.    Among  those  defendants  were  the  appellees  here,  a  county  board  of
education in West Virginia and five individual West Virginia residents.  The district court
dismissed the claims against these West Virginia defendants for lack of personal jurisdiction,
then granted their Rule 54(b) motion for entry of a partial final judgment in their favor.  Smith
No. 09‐2816                                                                                        Page 2

has appealed both rulings.  We affirm.

    Smith’s troubles began in the early 1990s when he attempted to return from a hiatus in his
job as a teacher with the Jefferson County, West Virginia, schools.  Smith had left Jefferson
County in 1983 to serve in the military; in his absence, a man named David Didden took his
place.  According to Smith’s allegations, his attempt to return to his old job set off an elaborate
conspiracy against him.  This alleged conspiracy involved Didden himself; Didden’s parents,
Gregory and Margaret; Braun Hamstead, lawyer for the Diddens and for the education board;
and  Michael  Thompson,  the  Jefferson  County  prosecutor.    According  to  Smith,  these  five
people conspired to file false administrative and criminal complaints alleging that Smith had
sexually abused David Didden in the mid‐1970s.  Smith alleges that these false complaints had
two purposes:  first,  to  keep  Smith out of his old job, and second, to fabricate a history of
repressed sexual abuse for David so that he could claim psychological problems as an excuse
for not deploying to Iraq in 1992.  

   Smith pled nolo contendere in 1995 to a criminal charge of sodomy.  (He alleges here that
Prosecutor Thompson coerced him to plead guilty, but the conviction has not been set aside.)
Smith  was  sentenced  to  one  to  ten  years  of  suspended  incarceration  and  three  years  of
probation.  His probation was revoked in 1996 (again, Smith says, thanks to the conspirators).
Smith  was  then  incarcerated  in  West  Virginia  for  about  four  years  until  his  release  on
October 12, 2001.  Just before leaving prison, he filed a state petition for habeas corpus and later
obtained a deal in which the state agreed to revise his criminal record to read “crimes against
nature” rather than “sodomy” and to limit to ten years the period in which Smith had to remain
on West Virginia’s sex offender registry.

    The  scene  then  shifted  to  Illinois,  where  Smith  moved  in  2003  to  enroll  as  a  student  at
Chicago’s Moody Bible Institute.  He remained there in relative peace until November 1, 2005,
when a Berkeley County, West Virginia, assistant prosecutor named Josh Henline allegedly
made a phone call to the Illinois Attorney General’s office.1  According to an unrebutted police
report filed by another defendant, Berkeley County had sent a letter to the address that Smith
had  given  to  the  West  Virginia  sex  offender  registry,  and  the  letter  had  been  returned  as
undeliverable.    This  return  set  off  an  investigation  in  Berkeley  County,  culminating  in  the
issuance of a bench warrant for Smith’s arrest in Berkeley County and Henline’s call to Illinois.

   Investigators with the Illinois Attorney General’s office followed up on Henline’s inquiry
and arrested Smith at his school on November 2, 2005.  At that point, West Virginia officials
apparently dropped their investigation and ended their attempt to have Smith sent back to


        1
          Berkeley County is located just to the west of Jefferson County in the panhandle of West Virginia,
about sixty miles northwest of Washington, D.C.  Neither Henline nor any Berkeley County entity is a party
to this action.
No. 09‐2816                                                                                          Page 3

West Virginia.  But despite this odd turn of events, Smith was not out of the woods:  he was
later arrested and charged with failing to register as a sex offender in Illinois, a charge on which
he awaits trial in an Illinois state court.  Smith has sued various Illinois defendants for alleged
constitutional violations in his arrest and prosecution.  We do not address those issues here; the
only  issues  before  us  in  this  appeal  concern  personal  jurisdiction  in  Illinois  over  the  West
Virginia defendants.

    In a federal question case such as this one,  where  there is no provision for nationwide
service of process, a federal court has personal jurisdiction to the extent permitted by the law
of the state in which it sits.  Janmark, Inc. v. Reidy, 132 F.3d 1200, 1201 (7th Cir. 1997).  Illinois
law, in turn, allows personal jurisdiction over a defendant to the same extent permitted by the
United States Constitution.  See 735 Ill. Comp. Stat. 5/2‐209(c).  That means Smith must at least
show  that  each  defendant  has  “purposefully  established  ‘minimum  contacts’  in  the  forum
State” such that it is “not unreasonable to require him to submit to the burdens of litigation in
that forum.”  Burger King Corp. v. Rudzewicz, 471 U.S. 462, 474‐76 (1985); accord, Hanson v.
Denckla, 357 U.S. 235, 253 (1958) (requiring “some act by which the defendant purposefully
avails itself of the privilege of conducting activities within the forum State”).

     Our abbreviated recitation of Smith’s allegations makes apparent that the only wrongdoing
he ascribes to the six West Virginia defendants took place entirely in West Virginia.  Smith
argues nonetheless that Illinois can exercise jurisdiction because the conduct he alleges in West
Virginia had an “effect” in Illinois.  This argument mistakes the nature of personal jurisdiction,
which  is  concerned  with  the  actions  of  individual  defendants  and  not  with  the  effects  of
conduct generally.  For Illinois to exercise personal jurisdiction over any one of these non‐
resident defendants, Smith must allege that the particular person reached out to Illinois in a
way that makes him reasonably liable to be sued there.  Burger King, 471 U.S. at 475‐76.  This
Smith has not done.  The only West Virginian who Smith alleges had any contact at all with
Illinois is the Berkeley County deputy prosecutor, Josh Henline, and he is not a defendant here.2

    Jurisdiction  is  nevertheless  available,  Smith  argues,  by  Illinois’s  recognition  of  the
“conspiracy  theory  of  personal  jurisdiction.”    The  idea  behind  this  theory  is  that  personal
jurisdiction is proper over an out‐of‐state defendant in a forum where one of his co‐conspirators
has acted as the defendant’s agent in furtherance of the conspiracy.  See, e.g., Davis v. A&J
Electronics, 792 F.2d 74, 75‐76 (7th Cir. 1986), citing Textor v. Board of Regents of Northern Illinois
University, 711 F.2d 1387, 1392‐93 (7th Cir. 1983).  The first problem with this argument is that
the theory may not be valid in Illinois.  See Ploense v. Electrolux Home Products, Inc., 882 N.E.2d
653, 666 (Ill. App. Ct. 2007) (stating that an Illinois Supreme Court case “effectively scuttl[ed]”


        2
         We take the facts as alleged in Smith’s second amended complaint, not in his brief before this court,
where he contends without support from the record that “the telephone call was made by [the] State of West
Virginia and Thompson.”  Appellant’s Br. 21.
No. 09‐2816                                                                                          Page 4

the theory); Knaus v. Guidry, 906 N.E.2d 644, 659‐61 (Ill. App. Ct. 2009) (noting the “articulated
hesitancy of our supreme court . . . to adopt the conspiracy theory of jurisdiction in Illinois”).
Even if it were viable, the theory would not permit a plaintiff to draw a defendant into court
in Illinois simply by alleging a conspiracy that includes some Illinois defendants and some out‐
of‐state defendants, while making no effort to connect the two.  That stretch would take well
beyond the bounds of Illinois law and the bounds of federal due process a theory that is already
marginal at best.  See Ploense, 882 N.E.2d at 667‐68 (questioning whether conspiracy theory of
personal jurisdiction meets federal minimum contacts requirement); Knaus, 906 N.E.2d at 662‐
63 (same).

     The only connection that Smith’s allegations make between West Virginia and Illinois is the
phone call made by Henline.  And the only connection his allegations make between Henline
and the West Virginia defendants is that all of them live among the rolling hills of eastern West
Virginia.  That attenuated link is not enough to establish that these defendants purposefully
availed themselves of the benefit of Illinois’s laws or should have expected to be called into
Illinois’s courts.

    Once the district court had properly dismissed the West Virginia defendants for lack of
personal jurisdiction, it was entirely proper to grant their Rule 54(b) motion for partial final
judgment as well.  Requisite to any Rule 54(b) judgment is a final resolution of a separate claim
or of all claims against a particular party or parties.    See,  e.g., United States v. Ettrick Wood
Products, Inc., 916 F.2d 1211, 1217 (7th Cir. 1990).  The district court’s dismissal of the claims
against  the  West  Virginia  defendants  pursuant  to  Rule  12(b)(2)  constitutes  such  a  final
resolution.

     Once that preliminary requirement is satisfied, a district court may grant final judgment to
fewer than all parties only if it “expressly determines that there is no just reason for delay.”
Fed. R. Civ. P. 54(b).  The district court made its express determination with respect to these
defendants  both  in  court  on  June  15,  2009  and  in  a  written  order  the  next  day.    The  court
explained  that  it  was  granting  the  motion  because  “the  West  Virginia  defendants  are
completely separable from the remainder of the case” once they were dismissed for lack of
personal jurisdiction.  Smith does not say why we should find this ruling to be an abuse of
discretion, see Marseilles Hydro Power, LLC v. Marseilles Land & Water Co., 518 F.3d 459, 464 (7th
Cir. 2008) (applying abuse of discretion standard to Rule 54(b) determination), nor does he offer
any other reason to delay releasing these defendants from the snare of this litigation.  In fact,
the district court’s ruling was in perfect harmony with its finding that Illinois lacks personal
jurisdiction over these defendants, a finding premised on the injustice of dragging them to
Illinois  to  defend  a  West  Virginia  lawsuit  in  the  first  place.    This  situation  –  one  group  of
defendants who are entitled to dismissal on grounds entirely separate from the issues relating
to  the  remaining  defendants  –  is  the  paradigm  of  an  easy  case  for  entry  of  a  partial  final
judgment under Rule 54(b).
No. 09‐2816                                                                         Page 5

   The district court’s partial final judgment in favor of defendants David Didden, Gregory
Didden, Margaret Didden, Braun Hamstead, Michael Thompson, and the Jefferson County
Board of Education is AFFIRMED.